Title: From John Adams to John Stoughton, 29 August 1798
From: Adams, John
To: Stoughton, John



Sir
Quincy Aug. 29th 1798

I have received the letter you did me the honor to write me on the 28th & am very sorry to find inform you that upon a more particular examination of the law, it appears that the president is authorized to grant permits in two cases only, viz: when a vessell shall be employed in any purpose of political or national intercourse, and to aid the departure of French persons with their goods & effects. The Secretary of State is of this opinion & upon a review of the law I think it is clear. There is no remedy therefore for Capt Ferrare but in procuring bonds. I regret exceedingly that it is not in my power to relieve him. I have the honor to be Sir, your most obedient & most humble Servant

John Adams.